Title: To George Washington from Major General Stirling, 30 October 1778
From: Stirling, Lord (né William Alexander)
To: Washington, George


          
            Dear Sir
            Elizabeth Town [N.J.] Octobr 30: 1778—1 oClo.
          
          I have this Moment seen a Man from Staten Island, he Assures me the Ships have for Several days been Watering at every well & spring along the Shore of the Island, and that they are begining to drop down thro’ the Narrows, that this embarkation does Consist of Ten thousand Men, and that they only wait for Wind; that they are now prepareing for the embarkation of 6000 Men more, which is the Whole remainder, that they are to leave Rhode Island Also, and the Evacuation of the Colonies is to be Compleat.
          I have this Moment received the Enclosed letter from my Son at New york which was wrote Yeste<rda>y and therefore in some Measure differs as to the motions of the Ships. I am your Excellency’s Most Humble Servt
          
            Stirling,
          
        